PER CURIAM:
Paul A. Lee appeals the district court’s order denying his petition for writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lee, No. 5:89-cr-00273-FPS-1, 2013 WL 4591220 (N.D.W.Va. Aug. 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.